


STEPHEN GRIESSEL
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated October 1, 2008, is entered
into between American Community Properties Trust, a Maryland real estate
investment trust (the “Company”), and Stephen Griessel (the
“Executive”).  Certain capitalized terms used herein shall have the respective
meanings ascribed to them in Section 6 and Section 11 hereof.
 
WHEREAS, the Company previously retained the Executive as a consultant pursuant
to the terms of the Consulting Agreement, dated July 2, 2007 by and between the
Company and Regenovation, LLC (the “Consulting Agreement”); and
 
WHEREAS, the Company desires to supersede and replace the Consulting Agreement
and employ the Executive as its Chief Executive Officer and the Executive
desires to accept such employment, on the terms set forth below.
 
Accordingly, the parties hereto agree as follows:
 
1.           Term.  The Company hereby employs Executive, and Executive hereby
accepts such employment for an initial term commencing as of the date hereof and
ending on the third anniversary hereof, unless sooner terminated in accordance
with the provisions of Section 4 or Section 5 hereof (the period during which
the Executive is employed hereunder being hereinafter referred to as the
“Term”).  If either the Company or Executive does not wish to renew this
Agreement when it expires at the end of the initial or any renewal Term hereof
as hereinafter provided, or if either the Company or Executive wishes to renew
this Agreement on different terms than those contained herein, it or he shall
give written notice in accordance with Section 9.4 below of such intent to the
other party at least ninety (90) days prior to the then-current expiration
date.  In the absence of such notice, this Agreement shall be renewed
automatically on the same terms and conditions contained herein for a term of
one (1) year following such expiration date. The parties expressly agree that
the designation of a Term and the renewal provisions in this Agreement do not in
any way limit the right of the parties to terminate this Agreement at any time
as hereinafter provided.
 
2.           Duties.  Executive, in his capacity as Chief Executive Officer,
shall faithfully perform for the Company the duties of said office and shall
perform such other duties consistent with his position of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the Company’s Board of Trustees (the “Board”) (including the
performance of services for, and serving on the Board of Directors of, any
subsidiary or affiliate of the Company without any additional compensation).  In
addition, for so long as Executive remains Chief Executive Officer of the
Company, the Board shall nominate him as a member of the Board and shall use its
best efforts to cause his election as a member of the Board.  Executive shall
devote substantially all of the Executive’s business time and effort to the
performance of the Executive’s duties hereunder, provided that in no event shall
this sentence prohibit Executive from performing such personal, investment and
charitable activities as do not materially and adversely interfere with the
Executive’s performance of his duties for the Company.  The Board may delegate
its authority to take any action under this Agreement to the Compensation
Committee of the Board (the “Compensation Committee”).
 
3.             Compensation.
 
3.1           Salary.  The Company shall pay the Executive during the Term an
Annual Salary at the rate of five hundred fifty thousand dollars ($550,000) per
annum (the “Annual Salary”), payable semi-monthly and subject to regular
deductions and withholdings as required by law.  The Annual Salary may be
increased by an amount as may be approved by the Compensation Committee.  Upon
any increase, the increased amount shall thereafter be deemed to be the Annual
Salary for purposes of this Agreement.
 
3.2           Annual Cash Incentive.  Executive shall be provided by the Company
with an opportunity to earn an Annual Cash Incentive, subject to regular
deductions and withholdings as required by law, based upon the achievement of
individual and objective Company annual performance criteria established by the
Compensation Committee, subject to approval by the Board.  The threshold amount
of such Annual Cash Incentive shall be twenty percent (20%) of the Executive’s
Annual Salary; the base amount of such Annual Cash Incentive shall be forty
percent (40%) of the Executive’s Annual Salary; and the maximum amount of such
Annual Cash Incentive shall be sixty percent (60%) of the Executive’s Annual
Salary.  The Annual Cash Incentive will be paid within two and one-half (2½)
months after the end of the calendar year to which the Annual Cash Incentive
relates.
 
3.3           Relocation Bonus.  The Company shall pay the Executive two hundred
forty four thousand dollars ($244,000), payable in 12 monthly installments and
subject to regular deductions and withholdings as required by law, with such
monthly installments to commence within thirty days of his execution of this
Agreement.  If the Executive’s house located at 6 Montilla Place, Palm Coast, FL
32137 (the “Property”) has not been sold by the first anniversary of this
Agreement, the Company shall pay the Executive fifteen thousand four hundred
sixteen dollars and sixty six cents ($15,416.66) each month thereafter, for a
period not to exceed twelve (12) months, if during such month the Executive has
not sold the Property,  subject to regular deductions and withholdings as
required by law.  The Executive shall not be eligible for any Annual Cash
Incentive for a period as to which he receives a Relocation Bonus.
 
3.4           Benefits – In General.  Executive shall be permitted during the
Term to participate in any group life, hospitalization or disability insurance
plans, health programs, pension and profit sharing plans and similar benefits
that may be available to other senior executives of the Company generally, on
the same terms as may be applicable to such other executives, in each case to
the extent that Executive is eligible under the terms of such plans or
programs.  In addition thereto, the Company shall reimburse Executive for all
premiums paid by him pursuant to life and disability insurance policies
maintained by Executive immediately prior to the effective date hereof,
maintained in substantially the same form as of the effective date hereof, for
so long as Executive maintains such policies (the “Executive Specific
Benefits”).
 
3.5           Vacation.  During the Term, Executive shall be entitled to
vacation of twenty five (25) working days per year.  Unused vacation will carry
over from year-to-year in accordance with the terms of any Company policy.
 
3.6           Membership Dues.  The Company shall pay or reimburse Executive for
his dues to the Young Presidents Organization.
 
3.7           Vehicle Allowance.  The Company shall pay or reimburse the
Executive for an aggregate amount of one thousand dollars ($1,000) per month for
all reasonable expenses incurred in the operation and maintenance of an
automobile.
 
3.8           Legal Fees.  The Company shall pay or reimburse the Executive for
an aggregate amount of up to fourteen thousand dollars ($14,000) for all
attorney’s fees incurred by the Executive in connection with the negotiation and
execution of this Agreement.
 
3.9           Expenses.  The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket business expenses, determined in
accordance with the policies applicable to senior executives of the Company
generally, actually incurred (and, in the case of reimbursement, paid) by the
Executive during the Term in the performance of the Executive’s services under
this Agreement, provided that the Executive submits such expenses in accordance
with the policies applicable to senior executives of the Company generally.
 
3.10        Equity Awards.  The Company shall grant Executive an award of three
hundred sixty three thousand seven hundred forty three (363,743) restricted
common shares of beneficial interest.  Such shares shall be awarded pursuant to,
and shall vest in accordance with, an award agreement granted under the
Company’s equity incentive plan and approved by the Compensation Committee,
subject to approval by the Board, with such award remaining subject to approval
by the Company’s shareholders at the Company’s annual meeting; provided,
however, that fifty percent (50%) of any such award will be subject to time
vesting, vesting twenty percent (20%) on each anniversary  of the date of grant,
and fifty percent (50%) of any such award shall be subject to performance
vesting over a period not to exceed five years.
 
4.           Termination Due to Death or Disability.
 
              4.1           Death.   In the event of Executive’s death which
results in the termination of Executive’s employment, the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 3 hereof
will immediately cease except for obligations which expressly continue after
death, and the Company will pay Executive’s beneficiary or estate, and
Executive’s beneficiary or estate will be entitled to receive, the following:


 
(i)
Executive’s Compensation Accrued at Termination;



 
(ii)
All equity awards that provide for the vesting of such awards solely on the
basis of time that are held by Executive at termination shall become vested and
all other terms of such awards shall be governed by the plans and programs and
the agreements and other documents pursuant to which such awards were granted;
and



 
(iii)
All other rights under any other compensatory or benefit plan shall be governed
by such plan.



4.2           Disability.  The Company may terminate the employment of Executive
hereunder due to the Disability (as defined in Section 6.4 hereof) of
Executive.  Upon termination of employment, the Term will terminate, all
obligations of the Company and Executive under Sections 1 through 3 hereof will
immediately cease except for obligations which expressly continue after
termination of employment due to Disability, and the Company will pay Executive,
and Executive will be entitled to receive, the following:


 
(i)
Executive’s Compensation Accrued at Termination;



 
(ii)
All equity awards that provide for the vesting of such awards solely on the
basis of time that are held by Executive at termination shall become vested and
all other terms of such awards shall be governed by the plans and programs and
the agreements and other documents pursuant to which such awards were granted;



 
(iii)
Disability benefits shall be payable in accordance with the Company’s plans,
programs and policies; and



 
(iv)
All other rights under any other compensatory or benefit plan shall be governed
by such plan.



4.3           Other Terms of Payment Following Death or Disability.  Nothing in
this Section 4 shall limit the benefits payable or provided in the event
Executive’s employment terminates due to death or Disability under the terms of
plans or programs of the Company more favorable to Executive (or his
beneficiaries) than the benefits payable or provided under this Section 4,
including plans and programs adopted after the date of this Agreement.  Subject
to Section 5.6 hereof, amounts payable under this Section 4 following
Executive’s termination of employment will be paid as promptly as practicable
after such termination of employment, and, in any event, within 2 ½ months after
the end of the year in which employment terminates.


5.             Termination of Employment For Reasons Other Than Death or
Disability.
 
5.1           Termination by the Company for Cause.  The Company may terminate
the employment of Executive hereunder for Cause (as defined in Section 6.1
hereof) at any time.  At the time Executive’s employment is terminated for
Cause, the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 3 hereof will immediately cease, and the Company will
pay Executive, and Executive will be entitled to receive, the following:


 
(i)
Executive’s Compensation Accrued at Termination; and



 
(ii)
All other rights under any other compensatory or benefit plan shall be governed
by such plan.



5.2           Termination by Executive Other Than For Good Reason.  Executive
may terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 6.5 hereof) at any time upon at least 30 days
written notice to the Company.  An election by Executive not to extend the Term
pursuant to Section 1 hereof shall be deemed to be a termination of employment
by Executive for reasons other than Good Reason at the date of expiration of the
Term.  At the time Executive’s employment is terminated by Executive other than
for Good Reason, the Term will terminate, all obligations of the Company and
Executive under Sections 1 through 3 hereof will immediately cease, and the
Company will pay Executive, and Executive will be entitled to the same
compensation and rights specified in Section 5.1 hereof.


5.3           Termination by the Company Without Cause.  The Company may
terminate the employment of Executive hereunder without Cause upon at least 30
days written notice to Executive.  An election by the Company not to extend the
Term pursuant to Section 1 hereof shall be deemed to be a termination of
employment by the Company without Cause at the expiration of the then-current
Term.  At the time Executive’s employment is terminated by the Company (i.e., at
the expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 3 hereof will
immediately cease (except as expressly provided below), and the Company will pay
Executive, and Executive will be entitled to receive, the following:


 
(i)
Executive’s Compensation Accrued at Termination;



 
(ii)
Continuation of (a) the Executive’s Annual Salary, determined as of the date of
the Executive’s termination, and (b) reimbursements to the Executive for the
Executive Specific Benefits for a period of twelve (12) months, commencing as of
the date of the Executive’s termination;



 
(iii)
For a period of twelve (12) months, commencing as of the date of the Executive’s
termination, the Company will provide for the Executive’s continued
participation in the Company group life, hospitalization, medical and disability
benefit plans in which the Executive was enrolled immediately prior to his
termination.  Continued participation in such plans will be on the same terms as
applicable to other executives of the Company and will be in accordance with the
terms of such plans.  The continuation of benefits provided for herein will be
concurrent with the Executive’s COBRA continuation rights; and



 
(iv)
All other rights under any other compensatory or benefit plan shall be governed
by such plan.



Payments and benefits under this Section 5.3 are subject to Section 5.6 hereof.


5.4           Termination by Executive for Good Reason.  Executive may terminate
his employment hereunder for Good Reason upon 30 days written notice to the
Company which notice must be given within 90 days of the occurrence of the
condition that is the basis for such Good Reason; provided, however, that, if
the basis for such Good Reason is correctible and the Company has corrected the
basis for such Good Reason within 30 days after receipt of such notice,
Executive may not then terminate his employment for Good Reason with respect to
the matters addressed in the written notice, and therefore Executive’s notice of
termination will automatically become null and void.  At the time Executive’s
employment is terminated by Executive for Good Reason (i.e., at the expiration
of such notice period), the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 3 will immediately cease (except as
expressly provided below), and the Company will pay Executive, and Executive
will be entitled to receive, the following:


 
(i)
Executive’s Compensation Accrued at Termination;



 
(ii)
Continuation of (a) the Executive’s Annual Salary, determined as of the date of
the Executive’s termination, and (b) reimbursements to the Executive for the
Executive Specific Benefits for a period of twelve months, commencing as of the
date of the Executive’s termination;



 
(iii)
For a period of twelve (12) months, commencing as of the date of the Executive’s
termination, the Company will provide for the Executive’s continued
participation in the Company group life, hospitalization, medical and disability
benefit plans in which the Executive was enrolled immediately prior to his
termination.  Continued participation in such plans will be on the same terms as
applicable to other executives of the Company and will be in accordance with the
terms of such plans.  The continuation of benefits provided for herein will be
concurrent with the Executive’s COBRA continuation rights;



 
(iv)
All equity awards held by Executive at termination shall become vested and all
other terms of such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted; and



 
(v)
All other rights under any other compensatory or benefit plan shall be governed
by such plan.



Payments and benefits under this Section 5.4 are subject to Section 5.6 hereof.


If any payment or benefit under this Section 5.4 is based on Annual Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Annual Salary or other level of compensation or
benefit was the basis for Executive’s termination for Good Reason, then the
Annual Salary or other level of compensation in effect before such reduction
shall be used to calculate payments or benefits under this Section 5.4.


5.5           Other Terms Relating to Certain Terminations of Employment.  In
the event Executive’s employment terminates for any reason set forth in Section
5.2 through 5.4 hereof, Executive will be entitled to the benefit of any terms
of plans or agreements applicable to Executive which are more favorable than
those specified in this Section 5 (except without duplication of payments or
benefits, including in the case of the Annual Cash Incentive in lieu of which
amounts are paid hereunder).  Except as otherwise provided under Section 5.6
hereof, amounts payable under this Section 5 following Executive’s termination
of employment will be paid in a single lump sum as promptly as practicable after
the Executive’s execution of the release provided in accordance with Section 7.6
hereof and the lapse of the any revocation period of such release and, in any
event, within 2 ½ months after the end of the year in which employment
terminates.


5.6           Limitations Under Code Section 409A.  Anything in this Agreement
to the contrary notwithstanding, if (i) on the date of termination of
Executive's employment with the Company or a Subsidiary, any of the Company’s
shares of beneficial interest are publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)), (ii) if Executive is determined
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (iii) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii) and (iv) such delay is required
to avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code,
as a result of such termination, the Executive would receive any payment that,
absent the application of this Section 5.6, would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable prior to the date that is the earliest of (1) six (6) months
and one day after the Executive's termination date, (2) the Executive's death or
(3) such other date as will cause such payment not to be subject to such
interest and additional tax (with a catch-up payment equal to the sum of all
amounts that have been delayed to be made as of the date of the initial
payment).  Each continuation payment of the Executive’s Annual Salary, as
described in Sections 5.3 and 5.4, shall constitute a separate, individual
payment for purposes of Code Section 409A.


It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code.  To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.


6.           Definitions Relating to Termination Events.
 
              6.1    “Cause”.  For purposes of this Agreement, “Cause” shall
mean Executive’s:


             
(i)
commission of a felony or a crime involving moral turpitude;



             
(ii)
commission of any act of theft, fraud, embezzlement or misappropriation against
the Company or its subsidiaries or affiliates;



          
(iii)
continued failure to substantially perform Executive’s duties hereunder (other
than such failure resulting from Executive’s incapacity due to physical or
mental illness) or any material violation of Company policy, which failure is
not remedied within 30 calendar days after written demand for substantial
performance is delivered by the Company which specifically identifies the manner
in which the Company believes that Executive has not substantially performed
Executive’s duties or violated Company policy; or

 
             
(iv)
a material breach of this Agreement.



Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until (i) Executive shall have been given notice
within 90 days of the occurrence of the condition that is the basis for such
Cause and (ii) there shall have been delivered to Executive a copy of the
resolution duly adopted by a majority vote of the independent members of the
Board at a meeting of the Board (after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel, to be heard before
the Board) finding that, in the good faith opinion of the Board, Executive was
guilty of conduct set forth above in this definition and specifying the
particulars thereof in detail.


6.2           “Compensation Accrued at Termination”.  For purposes of this
Agreement, “Compensation Accrued at Termination” means the following:
 
           
(i)
The unpaid portion of Annual Salary at the rate payable, in accordance with
Section 3.1 hereof, at the date of Executive’s termination of employment, pro
rated through such date of termination, payable in accordance with the Company’s
regular pay schedule;



 
(ii)
Except as otherwise provided in this Agreement, all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the date of Executive’s
termination of employment under any compensation and benefit plans, programs,
and arrangements (including any earned and vested Annual Cash Incentive and
accrued but unused vacation) in which Executive theretofore participated,
payable in accordance with the terms and conditions of the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted or accrued; and



 
(iii)
Reasonable business expenses and disbursements incurred by Executive prior to
Executive’s termination of employment, to be reimbursed to Executive, as
authorized under Section 3.7 hereof, in accordance the Company’s reimbursement
policies as in effect at the date of such termination.
 

                6.3           “Disability”.  For purposes of this Agreement,
“Disability” means the Executive is unable due to a physical or mental condition
to perform the essential functions of his position with or without reasonable
accommodation for six (6) months in the aggregate during any twelve (12) month
period or based on the written certification by two licensed physicians of the
likely continuation of such condition for such period.  This definition shall be
interpreted and applied consistent with the Americans with Disabilities Act, the
Family and Medical Leave Act, Section 409A of the Code and other applicable law.
 
6.4           “Good Reason”.  For purposes of this Agreement, “Good Reason”
shall mean, without Executive’s express written consent, the occurrence of any
of the following circumstances unless, if correctable, such circumstances are
fully corrected within 30 days of the notice of termination given in respect
thereof:
 
 
(i)
The assignment to Executive of duties materially inconsistent with Executive’s
position and status hereunder, or an alteration, materially adverse to
Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 2 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); except the foregoing shall not constitute
Good Reason if occurring in connection with the termination of Executive’s
employment for Cause, Disability, as a result of Executive’s death, or as a
result of action by or with the consent of Executive;



 
(ii)
a material reduction by the Company in Executive’s Annual Salary or the payment
of earned Annual Incentives in amounts materially less than specified under or
otherwise not in conformity with Section 3 hereof; or



 
(iii)
the relocation of Executive’s principal office to a location that is more than
fifty (50) miles from the Company’s current office in Orlando, Florida.



7.           Discoveries and Works; Confidentiality; Non-Competition and
Non-Disclosure; Executive Cooperation; Non-Disparagement.
 
7.1         Discoveries and Works.  The Executive understands and agrees that
any and all Confidential Information (as hereinafter defined) of the Company
which he has access to, uses or creates during his employment with the Company
is and shall at all times remain the sole and exclusive property of the Company,
and the Executive further agrees to assign to the Company any right, title or
interest he may have in such Confidential Information to the Company. The
Executive also agrees that, if he is asked by the Company (at its expense), he
will do all things and sign all necessary documents reasonably necessary in the
opinion of the Company to eliminate any ambiguity as to the right of the Company
in such Confidential Information including but not limited to providing his full
cooperation to the Company in the event of any litigation to protect, establish
or obtain such rights of the Company.


The Executive understands that this Section 7.1 does not waive or transfer his
rights to any invention for which no equipment, supplies, facility or trade
secret or Confidential Information of the Company was used and which was
developed entirely on his own time, unless the invention relates to the business
of the Company, or to the Company's actual demonstratively anticipated research
or development, or the invention results from any work that he performed for the
Company during the term of his employment relationship with the Company.


The Executive hereby assigns and transfers to the Company, its successors, legal
representatives and assigns, his entire right, title, and interest in and to any
and all present and future works of authorship, inventions, know-how,
confidential information, proprietary information, or trade secrets resulting
from work done by him on behalf of the Company (collectively, the “Intellectual
Property”).  The Executive agrees to waive all moral rights relating to the
Intellectual Property developed or produced, including without limitation any
and all rights of identification of authorship, any and all rights of approval,
restriction or limitation on use or subsequent modifications and any and all
rights to prevent any changes prejudicial to his honor or reputation.  The
Executive further agrees to provide all assistance reasonably requested by the
Company in the establishment, preservation and enforcement of its rights in the
Intellectual Property, such assistance to be provided at the Company’s expense,
but without any additional compensation to the Executive.


7.2          Confidential Information.  The Executive acknowledges that, during
the course of his employment with the Company, the Executive may receive special
training and/or may be given access to or may become acquainted with
Confidential Information (as hereinafter defined) of the Company. As used in
this Section 7, “Confidential Information” of the Company means all trade
practices, business plans, price lists, supplier lists, customer lists,
marketing plans, financial information, software and all other compilations of
information which relate to the business of the Company, or to any of its
subsidiaries, and which have not been disclosed by the Company to the public, or
which are not otherwise generally available to the public.


The Executive acknowledges that the Confidential Information of the Company, as
such may exist from time to time, are valuable, confidential, special and unique
assets of the Company and its subsidiaries, expensive to produce and maintain
and essential for the profitable operation of their respective businesses. The
Executive agrees that, during the course of his employment with the Company, or
at any time thereafter, he shall not, directly or indirectly, communicate,
disclose or divulge to any Person (as such term is hereinafter defined), or use
for his benefit or the benefit of any Person, in any manner, any Confidential
Information of the Company or its subsidiaries acquired during his employment
with the Company or any other confidential information concerning the conduct
and details of the businesses of the Company and its subsidiaries, except as
required in the course of his employment with the Company or as otherwise may be
required by law.  Solely for purposes of this Section 7, “Person” shall mean any
individual, partnership, corporation, trust, unincorporated association, joint
venture, limited liability company or other entity or any government,
governmental agency or political subdivision.


All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Executive or otherwise coming into the Executive's possession,
are the exclusive property of the Company and such respective subsidiaries, and
must not be removed from the premises of the Company, except as required in the
course of the Executive's employment with the Company. The Executive shall
return all such documents (including any copies thereof) to the Company when the
Executive ceases to be employed by the Company or upon the earlier request of
the Company or the Board.


7.3           Noncompetition.  During the Term of this Agreement (including any
extensions thereof) and for a period of one (1) year following the termination
of the Executive's employment under this Agreement for any reason, the Executive
shall not, except with the Company's express prior written consent, directly or
indirectly, in any capacity, for the benefit of any entity or person (including
the Executive):


 
(i)
Become employed by, own, operate, manage, direct, invest in (except through a
mutual fund), or otherwise, directly or indirectly, engage in, or be employed
by, any entity or person (in a capacity that is the same as or similar to any of
his capacities for the Company while employed by it) which competes with the
Business (as hereinafter defined).  For purposes of this Agreement, “Business”
shall mean any business or activity that directly competes with any business of
the Company (or any of its successors) in a significant and material manner at
any location within any Standard Metropolitan Statistical Area (as determined by
the Census Bureau, Department of Commerce, United States Government) in which is
located any office of the Company.



 
(ii)
Divert or take away any customer or client of the Company, or any of its
subsidiaries, or solicit, service, or promote a competing service that competes
with the Business to any customer, client or employee of the Company, its
subsidiaries or any of its respective businesses.



 
(iii)
Solicit or hire any employee of the Company, or any of its subsidiaries.



7.4           Cooperation With Regard to Litigation.  Executive agrees to
cooperate with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive’s post-termination responsibilities and
obligations.  The Company agrees to reimburse Executive, on an after-tax basis,
for all reasonable expenses actually incurred in connection with his provision
of testimony or assistance and if such cooperation is provided more than one (1)
year after Executive’s termination of employment.


7.5           Non-Disparagement.  Executive shall not, at any time during the
Term and thereafter make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, nor shall members of the Board
or Executive’s successor in office, or other executive officers of the Company,
make any such statements or representations regarding
Executive.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive or his successor or members of the Board or other executive
officers of the Company from making truthful statements that are required by
applicable law, regulation or legal process.


7.6           Release of Employment Claims.  Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 4 and
5 herein (other than Compensation Accrued at Termination), that he will execute
a general release in substantially the form attached hereto as Exhibit A within
thirty (30) days after termination of employment.


7.7           Forfeiture of Outstanding Restricted Shares and Other Equity
Awards.  The provisions of Sections 4 and 5 notwithstanding, if Executive fails
to comply with the restrictive covenants under Sections 7.1 – 7.3 hereof, all
equity awards granted by the Company at and after the Effective Date and then
held by Executive or a transferee of Executive shall be immediately forfeited
and thereupon such equity awards shall be cancelled.  Notwithstanding the
foregoing, Executive shall not forfeit any equity award unless and until there
shall have been delivered to him, within six months after the Board (i) had
knowledge of conduct or an event allegedly constituting grounds for such
forfeiture and (ii) had reason to believe that such conduct or event could be
grounds for such forfeiture, a copy of a resolution duly adopted by a majority
affirmative vote of the membership of the Board (excluding Executive) at a
meeting of the Board called and held for such purpose (after giving Executive
reasonable notice specifying the nature of the grounds for such forfeiture and
not less than 30 days to correct the acts or omissions complained of, if
correctable, and affording Executive the opportunity, together with his counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, Executive has engaged in conduct set forth in this Section 7.7 which
constitutes grounds for forfeiture of Executive’s options and equity awards;
provided, however, that if any option is exercised or equity award is settled
after delivery of such notice and the Board subsequently makes the determination
described in this sentence, Executive shall be required to pay to the Company an
amount equal to the difference between the aggregate value of the shares
acquired upon exercise of the award at the date of the Board determination and
the aggregate exercise price paid by Executive and an amount equal to the fair
market value of the shares delivered in settlement of the equity award at the
date of such determination (net of any cash payment for the shares by
Executive).  Any such forfeiture shall apply to such awards notwithstanding any
term or provision of any agreement.  In addition, equity awards granted to
Executive on or after the Effective Date, and gains resulting from the exercise
of such equity awards and settlement of such equity awards, shall be subject to
forfeiture in accordance with the Company’s standard policies relating to such
forfeitures and clawbacks, as such policies are in effect at the time of grant
of such equity awards.
 
7.8           Survival.  The provisions of this Section 7 shall survive the
termination of the Term and any termination or expiration of this Agreement.
 
7.9           Remedies.  Executive agrees that any breach of the terms of this
Section 7 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; Executive therefore also
agrees that in the event of said breach or any threat of breach and
notwithstanding Section 8 hereof the Company shall be entitled to an immediate
injunction and restraining order from a court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by
Executive and/or any and all persons and/or entities acting for and/or with
Executive, without having to prove damages. The availability of injunctive
relief shall be in addition to any other remedies to which the Company may be
entitled at law or in equity, but remedies other than injunctive relief may only
be pursued in an arbitration brought in accordance with Section 8 hereof. The
terms of this paragraph shall not prevent the Company from pursuing in an
arbitration any other available remedies for any breach or threatened breach of
this Section 7, including but not limited to the recovery of damages from
Executive.  Executive hereby further agrees that, if it is ever determined, in
an arbitration brought in accordance with Section 8 hereof, that willful actions
by Executive have constituted wrongdoing that contributed to any material
misstatement or omission from any report or statement filed by the Company with
the U.S. Securities and Exchange Commission or material fraud against the
Company, then the Company, or its successor, as appropriate, may recover all of
any award or payment made to Executive, less the amount of any net tax owed by
Executive with respect to such award or payment over the tax benefit to
Executive from the repayment or return of the award or payment and Executive
agrees to repay and return such awards and amounts to the Company within 30
calendar days of receiving notice from the Company that the Board has made the
determination referenced above and accordingly the Company is demanding
repayment pursuant to this Section 7.9. The Company or its successor may, in its
sole discretion, affect any such recovery by (i) obtaining repayment directly
from Executive; (ii) setting off the amount owed to it against any amount or
award that would otherwise be payable by the Company to Executive; or (iii) any
combination of (i) and (ii) above.
 
8.             Governing Law; Disputes; Arbitration.
 
8.1           Governing Law.  This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Maryland without regard to conflicts of law principles.  If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement.  The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof.  If any court
determines that any provision of this Agreement is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.

8.2           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the State of Florida by three arbitrators in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association in effect at the time of submission to arbitration.  Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.  For
purposes of entering any judgment upon an award rendered by the arbitrators, the
Company and Executive hereby consent to the jurisdiction of any or all of the
following courts: (i) the United States District Court for the Southern District
of Florida, (ii) any of the courts of the State of Florida, or (iii) any other
court having jurisdiction.  The Company and Executive further agree that any
service of process or notice requirements in any such proceeding shall be
satisfied if the rules of such court relating thereto have been substantially
satisfied.  The Company and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
such jurisdiction and any defense of inconvenient forum.  The Company and
Executive hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Each party shall bear its or his costs and expenses
arising in connection with any arbitration proceeding pursuant to this Section
8.  Notwithstanding any provision in this Section 8, Executive shall be paid
compensation due and owing under this Agreement during the pendency of any
dispute or controversy arising under or in connection with this Agreement.


8.3           Interest on Unpaid Amounts.  Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 8 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank.


8.4           LIMITATION ON LIABILITIES.  IF EITHER EXECUTIVE OR THE COMPANY IS
AWARDED ANY DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS
AGREEMENT, A BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS
OR IMPLIED BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE
OR IN PART ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL
BE LIMITED TO CONTRACTUAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT THE
MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S)
THAT SUCH PAYMENTS WERE DUE AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE
DAMAGES EVEN IF THE RULES REFERRED TO IN THIS SECTION 8 WOULD PROVIDE OTHERWISE.


8.5        WAIVER OF JURY TRIAL.  TO THE EXTENT APPLICABLE, EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL
FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.  This provision is subject to Section 8.2 hereof, requiring
arbitration of disputes hereunder.


9.            Miscellaneous.
 
9.1          Integration.  This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the employment of Executive by the Company, any parent or predecessor company,
and the Company’s subsidiaries during the Term, including, but not limited to,
the Consulting Agreement.  This Agreement constitutes the entire agreement among
the parties with respect to the matters herein provided, and no modification or
waiver of any provision hereof shall be effective unless in writing and signed
by the parties hereto.  Executive shall not be entitled to any payment or
benefit under this Agreement which duplicates a payment or benefit received or
receivable by Executive under such prior agreements and understandings or under
any benefit or compensation plan of the Company.


9.2          Successors: Transferability.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of the Company continues)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition.  Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this
Agreement.  Neither this Agreement nor the rights or obligations hereunder of
the parties hereto shall be transferable or assignable by Executive, except in
accordance with the laws of descent and distribution or as specified in Section
9.3 hereof.


9.3           Beneficiaries.  Executive shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive’s death.


9.4           Notices.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
 
If to the Company:


American Community Properties Trust
222 Smallwood Village Center
St. Charles, MD 20602


With a copy to:


Jim Showen, Esquire
Hogan & Hartson LLP
555 13th Street NW
Washington, D.C. 20004


If to Executive:


Stephen Griessel
At the address on file with the Company


If the parties by mutual agreement supply each other with fax numbers or e-mail
addresses for the purposes of providing notice by facsimile or e-mail,
respectively, such notice shall also be proper notice under this Agreement.  In
the case of Federal Express or other similar overnight service, such notice or
advice shall be effective when sent, and, in the cases of certified or
registered mail, shall be effective two days after deposit into the mails by
delivery to the U.S. Post Office.


9.5            Reformation.  The invalidity of any portion of this Agreement
shall not be deemed to render the remainder of this Agreement invalid.


9.6            Headings.   The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.


9.7            No General Waivers.  The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions.  No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.


9.8            Offsets: Withholding.  The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
other than with respect to any amounts that are owed to the Company by Executive
due to his receipt of funds as a result of his fraudulent activity.  The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Sections 4 and 5,
or otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.


9.9            Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of Executive, his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.


9.10           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


9.11           Due Authority and Execution.  The execution, delivery and
performance of this Agreement have been duly authorized by the Company and this
Agreement represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.


9.12           Representations of Executive.  Executive represents and warrants
to the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which prevents him from entering into this
Agreement or performing all of his obligations hereunder.  In the event of a
breach of such representation or warranty on Executive’s part or if there is any
other legal impediment which prevents him from entering into this Agreement or
performing all of his obligations hereunder, the Company shall have the right to
terminate this Agreement forthwith in accordance with the same notice and
hearing procedures specified above in respect of a termination by the Company
for Cause pursuant to Section 5.1 hereof and shall have no further obligations
to Executive hereunder.  Notwithstanding a termination by the Company under this
Section 9.12, Executive’s obligations under Sections 7 and 8 shall survive such
termination.


10.           D&O Insurance and Indemnification.  The Company will maintain
directors’ and officers’ liability insurance during the Term and for a period of
six years thereafter, covering acts and omissions of Executive during the Term,
on terms substantially no less favorable than those in effect on the Effective
Date.   To the fullest extent permitted under applicable law, the Company shall
indemnify, defend and hold the Executive harmless from and against any and all
causes of action, claims, demands, liabilities, damages, costs and expenses of
any nature whatsoever (collectively, “Damages”) directly or indirectly arising
out of or relating to the Executive discharging the Executive’s duties hereunder
on behalf of the Company and/or its respective subsidiaries and affiliates, so
long as the Executive acted in good faith within the course and scope of the
Executive’s duties with respect to the matter giving rise to the claim or
Damages for which the Executive seeks indemnification.  The Company also shall
advance expenses for which indemnification may be ultimately claimed as such
expenses are incurred to the fullest extent permitted under applicable law,
subject to any requirement that Executive provide an undertaking to repay such
advances if it is ultimately determined that Executive is not entitled to
indemnification; provided, however, that any determination required to be made
with respect to whether Executive’s conduct complies with the standards required
to be met as a condition of indemnification or advancement of expenses under
applicable law and the Company’s governing documents or other agreement shall be
made by independent counsel mutually acceptable to Executive and the Company
(except to the extent otherwise required by law).  This Section 10 shall survive
the termination of the Term and any termination of the Agreement until such time
as no indemnifiable liability can be lawfully asserted against Executive.


11.           Certain Definitions.  For purposes of this Agreement:
 
(a)           an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.
 
(b)           A “subsidiary” of any person means another person, an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.
 
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
 
 

     
Dated:  September 26, 2008
By:
/s/ Stephen Griessel
   
Stephen Griessel
           
AMERICAN COMMUNITY PROPERTIES TRUST
Dated:  September 26, 2008
By:
/s/ J. Michael Wilson
   
J. Michael Wilson
Chairman



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 1


GENERAL RELEASE


For and in consideration of the payments and other benefits due to Stephen
Griessel (the “Executive”) pursuant to the Employment Agreement dated as of
October 1, 2008 (the “Employment Agreement”), by and between American Community
Properties Trust, a Maryland real estate investment trust (the “Company”) and
the Executive, and for other good and valuable consideration, the Executive
hereby agrees, for the Executive, the Executive’s spouse and child or children
(if any), the Executive’s heirs, beneficiaries, devisees, executors,
administrators, attorneys, personal representatives, successors and assigns, to
forever release, discharge and covenant not to sue the Company, or any of its
divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, and, with respect to such entities, their officers,
directors, trustees, employees, agents, shareholders, administrators, general or
limited partners, representatives, attorneys, insurers and fiduciaries, past,
present and future (the “Released Parties”) from any and all claims of any kind
arising out of, or related to, his employment with the Company, its affiliates
and subsidiaries (collectively, with the Company, the “Affiliated Entities”) or
the Executive’s separation from employment with the Affiliated Entities, which
the Executive now has or may have against the Released Parties, whether known or
unknown to the Executive, by reason of facts which have occurred on or prior to
the date that the Executive has signed this Release.  Such released claims
include, without limitation, any and all claims relating to the foregoing under
federal, state or local laws pertaining to employment, including, without
limitation, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor
Standards Act, as amended, 29 U.S.C. Section 201 et. seq., the Americans with
Disabilities Act, as amended, 42 U.S.C. Section 12101 et. seq. the
Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981 et.
seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et.
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et. seq.,
and any and all state or local laws regarding employment discrimination and/or
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims arising from or derivative of the
Executive’s employment with the Affiliated Entities, as well as any and all such
claims under state contract or tort law.


The Executive has read this Release carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of the Executive’s
choice prior to executing this Release, and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act.  The Executive also understands that the Executive has a period
of seven days after signing this Release within which to revoke his agreement,
and that neither the Company nor any other person is obligated to make any
payments or provide any other benefits to the Executive pursuant to the
Agreement until eight days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked other than any
accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans.  Finally, the
Executive has not been forced or pressured in any manner whatsoever to sign this
Release, and the Executive agrees to all of its terms voluntarily.


Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to the
Executive under the Employment Agreement, any share option, share award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where the Executive’s compensation or
benefits are intended to continue or the Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of the Executive’s termination;
(ii) rights to indemnification the Executive may have under the Employment
Agreement or a separate agreement entered into with the Company; or (iii) rights
Executive may have as a shareholder, unit holder or prior member of the
operating partnership.


This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.  Section 8 of the Employment Agreement shall
apply to this Release.
 

     
Dated:  September 26, 2008
By:
/s/ Stephen Griessel
   
Stephen Griessel
           
AMERICAN COMMUNITY PROPERTIES TRUST
Dated:  September 26, 2008
By:
/s/ J. Michael Wilson
   
J. Michael Wilson
Chairman





--------------------------------------------------------------------------------

 
1
This release may be amended by the Company to reflect new laws and changes in
applicable laws.

 

